By the Court.
Lumpkin, J.,
delivering the opinion.
Bums, in 1836, placed in the hands of McKinney, his father-in-law, $150.00, to purchase a negro to be settled upon Burns’ wife and children — the daughter and grandchildren of McKinney.
In 1849, Burns bought the one-half of a lot of land, and needing money, he called upon McKinney for the $150.00 which he had never invested in a negro, as he promised to do. McKinney made some effort to raise the $150.00. He proposed to Burns that if he would make him a deed to the land which he, Burns, and his family, were living on, he could convey the same in trust to and for the separate use of Burns’ wife and children. And the deed to McKinney was exécuted, no money being paid by McKinney, or note given, or the payment of the purchase money secured in any other way. McKinney acknowledged this agreement to the day of his death, which occurred in 1855; and, having made several unsuccessful attempts to have a deed drawn in pursuance of his agreement — which he never denied or repudiated— died, leaving the title in this condition, and Burns and his family in possession of the lot of land, which they have occupied ever since 1849, when it was bought and paid for by Burns.
The administrators of McKinney have advertised the land for sale, and the bill in this case is filed to stop the sale and to have a conveyance executed, according to the agreement between McKinney and Burns, or a resulting trust declared in favor of Burns, and this the Jury have.decreed shall.be done.
It is contended that a parol trust to the land can not be engrafted on the absolute deed from Burns to McKinney. There is no attempt to do this. The legal title was conveyed to McKinney merely to enable him to pass it over to Mrs. Burns and her children. The deed is founded upon no con*300sideration good or valuable. The title was conveyed to him for a particular purpose. It operates as a power merely. Powers of attorney are frequently executed in this way, and any attempt to hold or appropriate the land under such a power would constitute a . fraud, against which equity would grant relief.
And then, in the other aspect of the case, McKinney paid nothing for the land — Burns paid $150.00 for it — does not this constitute a resulting trust in 'favor of Burns ? It is said, this doctrine don’t apply where the grantor and he who pays the money are one and the same person. This may be so. None of the authorities cited sustain this distinction.
The justice of this case is with the finding of the jury, and we agree that it ought to stand.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.